Opinion by
Rao, J.
The merchandise in question was entered and appraised at the unit invoiced values, less a discount of 17)4 percent, less 20 percent, plus packing. The item of 20 percent was a deduction claimed as the result of water ■damage to the involved importation which caused rust and discoloration to the iron and steel parts and corrosion to the brass and copper parts. The collector, ■being of opinion that such allowance was improper under paragraph 398, Tariff ,Act of 1930, which prohibits any allowance for rust or discoloration on any iron ■or steel or articles manufactured therefrom, appealed for reappraisement. Upon ^agreement during the trial of said appeal, it was held that 10 percent of the damage 'to the merchandise was due to such rust and discoloration as is included in said paragraph 398, and accordingly such deduction was disallowed. The merchandise was finally appraised on the basis of foreign value at the unit entered values, less 17)4 percent discount, less 10 percent, packing included. Upon a full consideration of the entire record it was held that there was no intent to defraud the revenue of the United States or to conceal or misrepresent the facts of the case or to deceive the appraiser as to the value of the merchandise. The petition was therefore granted.